Case 20-17355   Doc 90-1   Filed 02/15/21 Entered 02/15/21 21:39:02   Desc Exhibit
                                   Page 1 of 44




                           EXHIBIT 1
                  Case 20-17355            Doc 90-1          Filed 02/15/21 Entered 02/15/21 21:39:02                           Desc Exhibit
                                                                     Page 2 of 44                                                                           FL-180
       . A'JORNEY OR PARTY WITHOUT ATTORNEY (Name, State Bar number, and address):                                             FOR COURT USE ONLY

•<
      - ELL EN K. WOLF                                        (SBN 110686)
            WOLF WALLENSTEIN & ABRAMS , PC
            11400 W. OLYMPIC BLVD., SUI T E 700
            LOS ANGELES , CA 90064
        TELEPHONE NO.: ( J1 0 ) 6 2 2 - 1 0 0 0                 FAX NO. (Optional): ( 31 0 )   4 57 - 9 0 8 7          CONEQ§ME~ ~ORY
                                                                                                                          ORIG IN:J.(l7FILED
         E-MAILADDRess(opoonaJJ: ewolf@wolfwallenstein . com                                                          S uperior Court o f California
        ATTORNEYFOR(Name); JAMES SAMATAS                                                                                 Co~ntv ot Los Anoeles
        SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
               STREET ADDRESS: 111 NORTH HILL STREET                                                                        JUL 02 2018
               MAILING ADDRESS: SAME AS ABOVE
              CITY AND ZIPCODE: LOS A NGELES , CA 90012                                                         Sherri R. Carter, Executive Officer/Clerk
                  BRANCHNAME: CENTRAL DISTR I CT                                                                      By: Cryst11l MJtohell, Dvpmy
         MARRIAGE OR PARTNERSHIP OF
                 PETITIONER: JAME S SAMATAS
                  RESPONDENT:CARL YE SAMATAS
                                                    JUDGMENT                                                        CASE NUMBER:
          IX) DISSOLUTION                      0     LEGAL SEPARATION                          D   NULLITY          B D 604 752
                0 Status only
                0 Reserving jurisdiction over termination of marital or domestic
                  partnership status
              0 Judgment on reserved issues
          Date marital or domestic partnership status ends:

     1.   D       Th1s JUdgment    0   contams personal conduct restrainin& orders             0
                                                                                          mod1fies ex1st1ng restraining orders.
                  The restraining orders are contained on page(s)               of the attachment. They expire on (date):

     2. This proceeding was heard as follows: IX) Default or uncontested IX) By declaration under Family Code section 2336
          D    Contested         0 Agreement in court
                               0 2 2018               /?_,., L
                                          eevc?L.. a:-.
          a. Date:JUL                                            Dept.:                          \_;. Room:
          b. Judicial officer (name):                 '='~~                                                     !4
                                                                                                      Temporary judge
          c. D Petitioner present in court                         0
                                                               Attorney present in court (name): '
          d.  0   Respondent present in court                      0
                                                               Attorney present in court (name):
          e. D Claimant present in court (name):                                                                0
                                                                                                     Attorney present in court (name):
          f.  0   Other (specify name):

     3. The court acquired jurisdiction of the respondent on (date): 7 I 21 I 14
          a.  0  The respondent was served with process.
          b. IX) The respondent appeared.

 THE COURT ORDERS, GOOD CAUSE APPEARING
 4. a. (X) Judgment of dissolution is entered. Marital or domestic partnership status is terminated and the parties are restored to the
           status of single persons        ~
           (1) IX) on (specify date):              7}  J     ~         r:f         .
           (2) 0 on a date to be determine on noticed motion of either party or on stipulation.
    b. 0 Judgment of legal separation is entered.
    c. 0 Judgment of nullity is entered. The parties are declared to be single persons on the ground of (specify):



          d.0       This judgment will be entered nunc pro tunc as of (date):
          e.0       Judgment on reserved issues.
          f. The    0    petitioner's     0   respondent's former name is restored to (specify):
          g.0       Jurisdiction is reserved over all other issues, and all present orders remain in effect except as provided below.
          h. 0      This judgment contains provisions for child support or family support. Each party must complete and file with the court a
                    Child Support Case Registry Form (form FL-191) within 10 days of the date of this judgment. The parents must notify the
                    court of any change in the information submitted within 10 days of the change, by filing an updated form. The Notice
                    of Rights and Responsibilities- Health-Care Costs and Reimbursement Procedures and Information Sheet on Changing a
                    Child Support Order (form FL-192) is attached.                                                                          Page 1 of 2
 Form Adopted lor Mandatory Use
  Judicial Council of California
                                                                             JUDGMENT
      FL·180[Rev.
                July    1, 20121                                             (Family Law)
CEB., Essential
ceb.com ~Forms·
Case 20-17355   Doc 90-1   Filed 02/15/21 Entered 02/15/21 21:39:02   Desc Exhibit
                                   Page 3 of 44
Case 20-17355   Doc 90-1   Filed 02/15/21 Entered 02/15/21 21:39:02   Desc Exhibit
                                   Page 4 of 44
Case 20-17355   Doc 90-1   Filed 02/15/21 Entered 02/15/21 21:39:02   Desc Exhibit
                                   Page 5 of 44
Case 20-17355   Doc 90-1   Filed 02/15/21 Entered 02/15/21 21:39:02   Desc Exhibit
                                   Page 6 of 44
Case 20-17355   Doc 90-1   Filed 02/15/21 Entered 02/15/21 21:39:02   Desc Exhibit
                                   Page 7 of 44
Case 20-17355   Doc 90-1   Filed 02/15/21 Entered 02/15/21 21:39:02   Desc Exhibit
                                   Page 8 of 44
Case 20-17355   Doc 90-1   Filed 02/15/21 Entered 02/15/21 21:39:02   Desc Exhibit
                                   Page 9 of 44
Case 20-17355   Doc 90-1   Filed 02/15/21 Entered 02/15/21 21:39:02   Desc Exhibit
                                   Page 10 of 44
Case 20-17355   Doc 90-1   Filed 02/15/21 Entered 02/15/21 21:39:02   Desc Exhibit
                                   Page 11 of 44
Case 20-17355   Doc 90-1   Filed 02/15/21 Entered 02/15/21 21:39:02   Desc Exhibit
                                   Page 12 of 44
Case 20-17355   Doc 90-1   Filed 02/15/21 Entered 02/15/21 21:39:02   Desc Exhibit
                                   Page 13 of 44
Case 20-17355   Doc 90-1   Filed 02/15/21 Entered 02/15/21 21:39:02   Desc Exhibit
                                   Page 14 of 44
Case 20-17355   Doc 90-1   Filed 02/15/21 Entered 02/15/21 21:39:02   Desc Exhibit
                                   Page 15 of 44
Case 20-17355   Doc 90-1   Filed 02/15/21 Entered 02/15/21 21:39:02   Desc Exhibit
                                   Page 16 of 44
Case 20-17355   Doc 90-1   Filed 02/15/21 Entered 02/15/21 21:39:02   Desc Exhibit
                                   Page 17 of 44
Case 20-17355   Doc 90-1   Filed 02/15/21 Entered 02/15/21 21:39:02   Desc Exhibit
                                   Page 18 of 44
Case 20-17355   Doc 90-1   Filed 02/15/21 Entered 02/15/21 21:39:02   Desc Exhibit
                                   Page 19 of 44
Case 20-17355   Doc 90-1   Filed 02/15/21 Entered 02/15/21 21:39:02   Desc Exhibit
                                   Page 20 of 44
Case 20-17355   Doc 90-1   Filed 02/15/21 Entered 02/15/21 21:39:02   Desc Exhibit
                                   Page 21 of 44
Case 20-17355   Doc 90-1   Filed 02/15/21 Entered 02/15/21 21:39:02   Desc Exhibit
                                   Page 22 of 44
Case 20-17355   Doc 90-1   Filed 02/15/21 Entered 02/15/21 21:39:02   Desc Exhibit
                                   Page 23 of 44
Case 20-17355   Doc 90-1   Filed 02/15/21 Entered 02/15/21 21:39:02   Desc Exhibit
                                   Page 24 of 44
Case 20-17355   Doc 90-1   Filed 02/15/21 Entered 02/15/21 21:39:02   Desc Exhibit
                                   Page 25 of 44
Case 20-17355   Doc 90-1   Filed 02/15/21 Entered 02/15/21 21:39:02   Desc Exhibit
                                   Page 26 of 44
Case 20-17355   Doc 90-1   Filed 02/15/21 Entered 02/15/21 21:39:02   Desc Exhibit
                                   Page 27 of 44
Case 20-17355   Doc 90-1   Filed 02/15/21 Entered 02/15/21 21:39:02   Desc Exhibit
                                   Page 28 of 44
Case 20-17355   Doc 90-1   Filed 02/15/21 Entered 02/15/21 21:39:02   Desc Exhibit
                                   Page 29 of 44
Case 20-17355   Doc 90-1   Filed 02/15/21 Entered 02/15/21 21:39:02   Desc Exhibit
                                   Page 30 of 44
Case 20-17355   Doc 90-1   Filed 02/15/21 Entered 02/15/21 21:39:02   Desc Exhibit
                                   Page 31 of 44
Case 20-17355   Doc 90-1   Filed 02/15/21 Entered 02/15/21 21:39:02   Desc Exhibit
                                   Page 32 of 44
Case 20-17355   Doc 90-1   Filed 02/15/21 Entered 02/15/21 21:39:02   Desc Exhibit
                                   Page 33 of 44
Case 20-17355   Doc 90-1   Filed 02/15/21 Entered 02/15/21 21:39:02   Desc Exhibit
                                   Page 34 of 44
Case 20-17355   Doc 90-1   Filed 02/15/21 Entered 02/15/21 21:39:02   Desc Exhibit
                                   Page 35 of 44
Case 20-17355   Doc 90-1   Filed 02/15/21 Entered 02/15/21 21:39:02   Desc Exhibit
                                   Page 36 of 44
Case 20-17355   Doc 90-1   Filed 02/15/21 Entered 02/15/21 21:39:02   Desc Exhibit
                                   Page 37 of 44
Case 20-17355   Doc 90-1   Filed 02/15/21 Entered 02/15/21 21:39:02   Desc Exhibit
                                   Page 38 of 44
Case 20-17355   Doc 90-1   Filed 02/15/21 Entered 02/15/21 21:39:02   Desc Exhibit
                                   Page 39 of 44
Case 20-17355   Doc 90-1   Filed 02/15/21 Entered 02/15/21 21:39:02   Desc Exhibit
                                   Page 40 of 44
Case 20-17355   Doc 90-1   Filed 02/15/21 Entered 02/15/21 21:39:02   Desc Exhibit
                                   Page 41 of 44
Case 20-17355   Doc 90-1   Filed 02/15/21 Entered 02/15/21 21:39:02   Desc Exhibit
                                   Page 42 of 44
Case 20-17355   Doc 90-1   Filed 02/15/21 Entered 02/15/21 21:39:02   Desc Exhibit
                                   Page 43 of 44
Case 20-17355   Doc 90-1   Filed 02/15/21 Entered 02/15/21 21:39:02   Desc Exhibit
                                   Page 44 of 44
